Case 0:19-cv-61363-RS Document 14 Entered on FLSD Docket 08/05/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA




 AMY BETIT, individually and on behalf of all others
 similarly situated,

        Plaintiff,
                                                                    Case No.: 0:19-cv-61363-RS
 v.

 CODEFIED, INC., d/b/a Housecall Pro, a Delaware
 corporation,

        Defendant.



                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to the Court’s Order dated July 18, 2019 [ECF # 13] and Federal Rule of Civil

 Procedure 41, Plaintiff Amy Betit and Defendant Codefied, Inc. d/b/a Housecall Pro, by and

 through their undersigned counsel, hereby stipulate that this action is dismissed with prejudice.


 Dated: August 2, 2019                        Respectfully submitted,
                                              THE LAW OFFICES OF JIBRAEL S. HINDI

                                              /s/ Jibrael S. Hindi
                                              Jibrael S. Hindi (Fla. Bar 118259)
                                              Thomas J. Patti, III (Fla. Bar 118377)
                                              110 S.E. 6th Street, Suite 1700
                                              Ft. Lauderdale, FL 3301
                                              Telephone: (954) 907-1136
                                              Facsimile: (855) 529-9540
                                              Email: jibrael@jibraellaw.com
                                                      tom@jibraellaw.com


                                              Attorneys for Plaintiff

                                                  1
Case 0:19-cv-61363-RS Document 14 Entered on FLSD Docket 08/05/2019 Page 2 of 3




                                    GRAYROBINSON, P.A.
                                    /s/ T. Todd. Pittenger
                                    T. Todd Pittenger (Fla. Bar 0768936)
                                    Kelly J.H. Garcia (Fla. Bar 0694851)
                                    301 E. Pine Street, Suite 1400
                                    Orlando, FL 32801
                                    Telephone: (407) 204-3103
                                    Facsimile: (407) 244-5690
                                    Email: todd.pittenger@gray-robinson.com
                                            kelly.garcia@gray-robinson.com
                                            ana.ortiz@gray-robinson.com

                                    Attorneys for Defendant
Case 0:19-cv-61363-RS Document 14 Entered on FLSD Docket 08/05/2019 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 2, 2019, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

 to all attorneys of record.



                                             /s/ T. Todd Pittenger
                                             T. Todd Pittenger
